Citation Nr: 0527401	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-00 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a low back disability, 
including degenerative joint and disc disease of the lumbar 
spine, to include as secondary to service-connected residuals 
of lymphadenitis of the right groin.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1960 to January 1964 and from March 1964 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

When the case was previously before the Board, in December 
2003, it was remanded to insure compliance with the Veterans 
Claims Assistance Act of 2000 and to obtain a VA examination 
of the veteran and medical opinion.  The requested 
development has been completed and the Board proceeds with 
its review of the claim.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The medical evidence shows that the veteran's low back 
disability, to include degenerative disc disease and 
arthritis of the lumbar spine, was first diagnosed decades 
after service and there is no competent evidence that 
suggests a causal link between such disability and any 
incident of service; the preponderance of the  medical 
evidence is against a finding that the veteran's low back 
disability was caused or aggravated by his service-connected 
lymphadenitis of the right groin.  






CONCLUSION OF LAW

A chronic low back disability, to include degenerative joint 
and disc disease of the lumbar spine, was not incurred in or 
aggravated by active service, nor may arthritis of the lumbar 
spine be presumed to have been incurred therein, and the 
veteran's low back disability is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§  1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the September 2002 rating 
decision on appeal, the January 2003 statement of the case 
(SOC), and the August 2005 supplemental statement of the case 
(SSOC), adequately informed him of the information and 
evidence needed to substantiate all aspects of his claims.

A VCAA notice letter dated in September 2004 informed the 
veteran of the VCAA's implementing regulations, including 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that this document shows that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, and the RO 
did not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The September 2004 VCAA notice 
letter requested that "[i]f there is any other evidence or 
information that you think will support your appeal, please 
let us know."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The veteran has been afforded VA examinations, which 
addressed the nexus questions at hand.  This competent 
evidence, along with the other relevant medical evidence in 
the claims file, provides sufficient findings upon which to 
resolve the issue of service connection on appeal.  It is 
pertinent to note that there is a competent opinion 
addressing the question of service connection on a direct 
incurrence basis and two medical opinions addressing the 
veteran's primary contention of secondary service connection.  
Each opinion weighs against the claim and there are no 
competent contrary opinions of record.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  Id.  The Board will 
elaborate upon the probative value of the opinions in the 
analysis below.

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Factual Background

Service connection has been established for residuals of 
right groin lymphadenitis, rated as 10 percent disabling, 
residuals of hepatitis, rated as noncompensable, and residual 
scar left hand laceration, rated as noncompensable.  

The service medical records show that right femoral 
lymphadenitis was treated in August 1964, with incision and 
drainage under local anesthesia.  

On VA examination in July 1978, the veteran complained of 
periodic pain in the right groin.  On examination, the groin 
was entirely clear, with some shotty adenopathy.  The 
diagnosis was lymphadenitis, status post surgical removal, no 
sequelae.  

A VA clinical note, dated in April 2001, shows the veteran 
reported a fall in early March 2001, landing on the right 
hip.  There was a gradual onset of pain, which went away.  
However, the pain had returned and not subsided.  The lower 
extremities had no edema.  Distal pulses were palpable.  
There were no deformities.  The neurological examination was 
nonfocal.  Gait and coordination were within normal limits.  
X-rays revealed minor degenerative changes, with no 
deformities or scoliosis seen.  The impression was minor 
degenerative arthritis of the lumbar spine.  

The veteran was seen a few days later in April 2001.  His 
lower extremities had no edema.  The right 5th toe was tender 
to palpation.  Pedal pulses were palpable.  There were 
ingrown toenails, bilaterally.  Neurological examination was 
non-focal.  Sensory function was not impaired.  There were 
X-ray signs of degenerative disc disease at L3-L4, as well as 
degenerative disc disease and facet arthropathy at L5-S1.  
The impression was degenerative arthritis of the lower back 
with facet arthropathy.  

On VA examination in January 2002, the veteran reported that 
he had difficulty walking with his right lower extremity.  He 
said it would become numb and he would be unable to move his 
leg.  Symptoms included episodes of 10/10 pain, two to three 
times a year, lasting 5 to 10 minutes.  He had fallen.  
Physicians had been unable to explain these episodes.  He did 
not know any precipitating factors.  The scar on the right 
groin was nontender.  There were several 4-5 millimeter 
slightly tender lymph nodes in the right superficial inguinal 
area.  No edema or erythema was noted.  The assessment was a 
history of right groin lymphadenitis with residual 
paresthesia.  

In February 2002, the veteran stated that, since March 1978, 
he had repeatedly told VA medical personnel that his right 
leg would "stop working".  He described a   "funny feeling 
of pain", followed by sudden paralysis of the leg, lasting 5 
minutes or more.  The paralysis had increased from once in a 
while to four or more times a year.  There was a slight limp 
when walking.  He reported that, in March 2001, his right leg 
became excruciatingly painful to movement and weight, stopped 
and caused his forward moving body to collapse on his right 
hip.  Pain in his lower back and thigh resulted from his 
fall.  He currently experienced lower back pain and other 
symptoms, which limited his activities.  A supporting 
statement from his wife was also submitted.  

In September 2004, a VA physician examined the veteran and 
provided an opinion.  The veteran reported that he was in 
service, in 1965, when he had an episode of right groin 
lymphadenitis, which was treated by surgical resection of the 
lymph node.  He gave a history of persistent pain, 
progressive weakness, and buckling of the right leg, since 
1965.  The veteran indicated that he fell to the ground when 
the leg buckled.  He said that he had seen several doctors, 
but none could find out what was wrong.  The veteran also 
complained of chronic low back pain.  

On examination, the veteran ambulated with a mild antalgic 
gait, and was unable to toe or heel walk.  He had a mild 
varus orientation of his knees.  The right groin had a 4 
centimeter, extremely tender scar, which was slightly 
depressed.  Distal to the scar was an area of decreased 
sensation, to light touch.  There was a global reduction in 
sensation to light touch in the entire right leg, in a non-
dermatomal pattern.  Sensation was otherwise intact.  
Straight leg raising was negative.  The right lower leg 
measured 401/2 centimeters in circumference, as compared to 41 
centimeters on the left.  Both thighs measured 56 
centimeters.  There was no obvious atrophy of the thigh.  
There was global weakness of the right leg to 4/5.  Knee 
motion was reduced as compared to the other side.  Deep 
tendon reflexes were not elicited in the lower extremities.  
The diagnoses were status post lymphadenitis, right groin, 
status postoperative lymph node resection with persistently 
tender scar, chronic post operative pain in the right groin, 
undiagnosed illness manifested by intermittent right leg give 
way, numbness and weakness, and lumbar contusion and strain.  

The doctor was of the opinion that a fall in 2001 caused the 
veteran's back disorder.  However, the doctor made it very 
clear that he was unable to diagnose the condition causing 
the fall.  As to whether it was at least as likely as not 
that the veteran's current back disability was caused by the 
service-connected lymphadenitis, the doctor responded that he 
was "not aware of any other mechanisms of injury here."  
The doctor did express the opinion that the back disorder did 
not begin in service, noting that there was no history of a 
back disability until 2001.  

The veteran had heart surgery at a VA medical center, in 
March 2005.  The records do not contain any opinion linking 
the claimed disability to a service-connected disability.  

The report of a March 2005 examination for housebound status 
or permanent need for regular aid and attendance includes the 
veteran's history of a triple heart bypass, followed by an 
inability to care for himself for 2 months.  Use of his upper 
extremities was very slow and painful.  He was unable to grip 
and lift over 3 pounds.  The veteran required assistance with 
feeding, clothing, shaving and responding to the needs of 
nature.  Lower extremity function was very slow and painful.  
He had slight memory loss, dizziness and poor balance, which 
limited his ability to care for himself.  He was limited to 
his home for 2 months.  He was precluded from going more than 
25 feet from the building for exercise.  The veteran was 
unable to cook or bathe himself and required transportation 
to the VA hospital.  He was only able to walk 25 feet without 
assistance.  He used a cane and walker.  There was no opinion 
linking the veteran's low back disability to a service-
connected disability.  

In June 2005, a VA physician who had previously examined the 
veteran reviewed his records.  It was noted that the veteran 
had fallen in 1998.  In May 1998, X-rays disclosed minor 
degenerative changes in both hips.  It was noted that the 
small calcification below the right hip might be due to old 
trauma.  Minor vascular calcifications were identified in the 
pelvis.  In April 2001, X-rays had revealed degenerative disc 
disease at L2-L3 and L5-S1.  The doctor commented that with 
the aging process, it is likely that other pathologies would 
evolve.  The doctor further expressed the opinion that it was 
less likely than not that the fall, sustained by the veteran 
in March 2001, could be attributed to his service-connected 
lymphadenitis.  Also, it was less likely than not that the 
lower back minor degenerative arthritis was caused by the 
lymphadenitis.  The doctor explained that these were two 
separate parts of the human anatomy.  Physiologically, there 
was no connection.  The doctor acknowledged that during the 
acute stage of the illness, difficulty with ambulation had a 
strong association, but not 30 years later with the 
development of other physical ailments.  

Criteria

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of section 38 U.S.C.A. § 1113, in the case of any 
veteran who served for ninety days or more during a period of 
war or peacetime service after December 1946, and a chronic 
disease, including osteoarthritis (degenerative joint 
disease), becomes manifest to a degree of ten percent or more 
within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995)  

Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2004); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

Analysis

The service and post-service medical evidence does not show a 
chronic low back disability, to include degenerative disc and 
joint disease, during service or for many years thereafter, 
and there is no competent evidence of record that suggests a 
causal link between the veteran's current low back disability 
and service.  The only competent evidence that addresses the 
latter question goes against such a relationship.  See report 
of September 20034 VA examination.  The thrust of the 
veteran's appeal is that his low back disability was the 
result of an injury due to a fall, which in turn was caused 
by his  service-connected lymphadenitis of the right groin.  
The remainder of the analysis will focus on the question of 
secondary service connection.  
In describing his low back injury, the veteran contends that 
the service-connected residuals of lymphadenitis of the groin 
region caused his leg to lock up, resulting in the fall and 
low back injury.  As a lay person, the veteran does not have 
the medical training and experience to provide competent 
evidence that connects one medical condition to another or 
that determines the cause of a diagnosis.  See 38 C.F.R. 
§ 3.159(a) (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In accordance with VCAA, VA has obtained medical opinions.  
In September 2004, a VA physician stated that he was unable 
to diagnose the condition causing the veteran's March 2001 
fall and injury.  As to whether it was at least as likely as 
not that the veteran's current back disability was caused by 
the service-connected lymphadenitis, the doctor responded 
that he was "not aware of any other mechanisms of injury 
here", which clearly does not support a finding of causation 
or aggravation.  In June 2005, a VA physician noted that the 
veteran had fallen in 1998 and that, in May 1998, X-rays 
disclosed minor degenerative changes in both hips.  It was 
noted that a small calcification below the right hip might be 
due to old trauma.  As to the degenerative disc disease at 
L2-L3 and L5-S1, seen on April 2001 X-rays, the doctor 
commented that the aging process was the likely cause.  The 
physician further expressed the opinion that it was less 
likely than not that the fall, sustained by the veteran in 
March 2001, could be attributed to his service-connected 
lymphadenitis.  Further, it was less likely than not that the 
minor degenerative arthritis of the lumbar spine was caused 
by the lymphadenitis.  The doctor explained that these were 
two separate parts of the human anatomy and that, 
physiologically, there was no connection here.  The physician 
acknowledged that during the acute stage of the illness, 
difficulty with ambulation had a strong association, but not 
30 years later with the development of other physical 
ailments.  

The Board finds that the only competent evidence that 
addresses the question of secondary service connection weighs 
against the claim that a low back disability was caused or 
aggravated by a service-connected disorder.  The most recent 
VA opinion was based on a review of the records and provides 
a rationale for the opinion.  Therefore, it is probative and 
persuasive in weighing against the veteran's claim of 
secondary service connection.  There is no competent evidence 
to the contrary.  As the preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disability, including degenerative joint and disc 
disease of the lumbar spine, to include as secondary to 
lymphadenitis of the right groin, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disability, including 
degenerative joint and disc disease of the lumbar spine, to 
include as secondary to service-connected lymphadenitis of 
the right groin, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


